Detailed Action
This is the final office action for US application number 15/213,394. Claims are evaluated as filed on March 29, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Baynham, Greenhalgh, Miller, and Eisermann teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicants statement that Applicants are in the process of filing a new ADS (Remarks p. 6), Examiner notes that such has not yet been received; as such, the priority issues are repeated below. 
With regards to Applicant’s argument that Baynham element 52 is generally cylindrical (Remarks p. 6), Examiner notes that element 52 is shown to have a rounded portion and thus be similar to a cylinder. However, element 52 is also shown to have two generally linear portions, which is different from a cylinder, and thus is not generally 

    PNG
    media_image1.png
    259
    173
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    167
    media_image2.png
    Greyscale


With regards to Applicant’s argument that the upper and lower surfaces of opening 28 have a generally linear flat shape and thus are not similar to the shape of element 52 (Remarks p. 7), Examiner notes that, as shown in the above enlarged portions of Fig. 20 and 17 of element 52, such includes two generally linear flat portions. As each include a generally linear flat portion, such are similar in shape.
With regards to Applicant’s argument that Greenhalgh fails to teach that the engaging elements are similar in shape (Remarks p. 7), Examiner disagrees and notes that Figs. 15 and 16 show that each are generally triangular in shape. 
With regards to Applicant’s argument that Eisermann fails to teach that the engaging elements are similar in shape (Remarks p. 7-8), Examiner notes that such has not been asserted and is therefore moot. 

Priority
This application makes reference to Application No. 62/194149, filed July 17, 2015 in paragraph 1 of the specification. If applicant desires to claim the benefit of a if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Examiner notes that there is a “Corrected ADS Form” dated July 14, 2018 that provides no Inventor information. However, an ADS has not been received in order for 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/194149, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/194149 fails to provide adequate support for the axis of rotation of the second body portion neither being perpendicular nor parallel to the longitudinal axis of the device (claim 7 lines 2-4), a first pair of curvilinear surfaces are similar (claim 8 lines 1-2), a second pair of curvilinear surfaces are similar and different from the first pair (claim 9 lines 1-2), the first pair of curvilinear surfaces are different (claim 10 lines 1-2, the plurality of rates of claim 15 lines 4-7 and claim 17 lines 1-3. As such, claims 1, 3, 11-14, 21 and 22 are considered as of July 17, 2015 and claims 7-10, 15, and 17 are considered as of July 18, 2016.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 9, the specification appears to lack proper antecedent basis for the shape of the second pair being different from the first pair in lines 2-3. That is, such was not originally claimed, is not shown, and is not described in the specification for the elected species. Thus, the specification fail to provide proper antecedent basis for the shape of the second pair being different from the first pair in lines 2-3. 
As to claim 10, the specification appears to lack proper antecedent basis for the shape of each of the first plurality of curvilinear surfaces are different in lines 1-2. That is, such was not originally claimed, is not shown, and is not described in the specification for the elected species. Thus, the specification fail to provide proper antecedent basis for the shape of each of the first plurality of curvilinear surfaces are different in lines 1-2. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of the second pair being different from the first pair in claim 9 lines 2-3 and the shape of each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 9, the shape of the second pair being different from the first pair in lines 2-3 appears to be new matter. That is, such was not originally claimed, is not shown, and is not described in the specification for the elected species. Thus, the shape of the second pair being different from the first pair in lines 2-3 constitutes new matter. 
As to claim 10, the shape of each of the first plurality of curvilinear surfaces are different in lines 1-2 appears to be new matter. That is, such was not originally claimed, is not shown, and is not described in the specification for the elected species. Thus, the shape of each of the first plurality of curvilinear surfaces are different in lines 1-2 constitutes new matter. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baynham (US 2015/0342749) in view of Greenhalgh (US 2010/0211176).
As to claims 1, 3, 8, 15 and 21, Baynham discloses a device (10, Figs. 17-24) comprising: a base element (18), the base element having a distal end and a proximal end (see illustrations of Figs. 17 and 19); a first body portion (55) slidably attached to the base element (Figs. 18 and 21, ¶74) and capable of moving in at least a first direction with respect to the base element (Figs. 18 and 21, ¶74), the first body portion including a first plurality of curvilinear surfaces (surfaces of engaging elements 52s, see illustration of Fig. 17), a second body portion (11) slidably attached to the base element (Figs. 18 and 21, ¶74) and capable of moving in at least a second direction with respect to the base element (Figs. 18 and 21, ¶74), the second body portion including a second plurality of curvilinear surfaces (surfaces of regions 69s, see illustration of Fig. 17), each of the first plurality of curvilinear surfaces capable of coupling with a respective one of the second plurality of curvilinear surfaces (Figs. 18 and 21, ¶74), such that the second body portion at least rotates with respect to the base element as the first body portion similar to the shape of the first engaging element (Fig. 20 shows the shapes to be similar in that each include a flat surface), the first body portion capable of moving along a path extending from a first point where the first body portion abuts the proximal end of the base element (Figs. 18-20) to a second point where the first body portion abuts the distal end of the base element (Figs. 21-23), the proximal end of the base element being capable of preventing further proximal movement of the first body portion (Figs. 17-20), and the distal end of the base element being capable of preventing further distal movement of the first body portion (Figs. 17 and 21-23), each position of the first body portion along the path corresponding to one of a plurality of heights of the device (Figs. 17, 20, and 23), each one of the plurality of heights being different from the remaining ones of the plurality of heights (Figs. 17, 20, and 23). As to claim 8, Baynham discloses that a shape of each of a first pair of the first curvilinear surfaces of the first body portion are similar (Figs. 17, 18, 20, 21, and 23 show that they are similar in shape). As to claim 15, Baynham discloses that the second body portion includes a top surface (Fig. 17) having a first corner portion, a second corner portion, a third corner portion and a fourth 
Baynham does not expressly disclose that the first and second ones of the plurality of second engaging elements each having a shape similar to the shape of the first engaging element. As to claim 3, Baynham is silent to the first and second engaging elements are configured such that the coupling of the first and second engaging elements prevents movement of the second body portion in a third direction with respect to the base element when a compression force is applied between the top surface of the second body portion and a bottom surface of the base. As to claim 21, Baynham is silent to the third direction is substantially opposite to the second direction. 
Greenhalgh teaches a similar device (Figs. 1-25) comprising: a base element (10); a first body portion (108) slidably attached to the base (Figs. 7-16) and capable of moving in at least a first direction (to the left as shown in Fig. 9) with respect to the base (Figs. 9-11), the first body portion including a first plurality of ramp surfaces (top left and right surfaces as shown in Fig. 12), a second body portion (6) slidably attached to the base (via 108 and 96, Figs. 7-16) and capable of moving in at least a second direction (upward as shown in Fig. 9) with respect to the base (Figs. 9-11), the second body portion including a second plurality of ramp surfaces (bottom left and right surfaces as shown in Fig. 12), the first body portion including a first engaging element (152, Figs. 15 similar to the shape of the first engaging element (Figs. 15 and 16, ¶69). As to claim 3, Greenhalgh teaches that, the first engaging element capable of coupling with first and second ones of the plurality of second engaging elements (Fig. 16, ¶67 and 69); the first and second engaging elements are capable of coupling of the first and second engaging elements (Fig. 16, ¶69) capable of preventing movement of the second body portion in a third direction (downward as shown in Fig. 9) with respect to the base when a compression force is applied between the top surface of the second body portion and a bottom surface of the base element (Fig. 16, ¶69). As to claim 21, Greenhalgh teaches that the third direction is substantially opposite to the second direction (as defined).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first and second engaging elements as disclosed by Baynham by adding the teeth to the portion that engages the base element as taught by Greenhalgh in order to provide additional resistance against movement in one direction (Greenhalgh ¶67) to prevent or minimize the first body portion translating relative to the base element (Greenhalgh ¶69). 


    PNG
    media_image3.png
    670
    1220
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    715
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    1002
    862
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham and Greenhalgh in view of Miller et al. (US 2013/0158663, hereinafter “Miller”).
As to claims 7 and 17, the combination of Baynham and Greenhalgh discloses the invention of claims 1 and 15 respectively. As to claim 7, the combination of Baynham and Greenhalgh discloses that the device includes a longitudinal axis parallel to the first direction (Figs. 18, 21, and 23) and the second body portion includes an axis of rotation (Figs. 18, 21, and 23). 
As to claim 17, Baynham is silent to the axis of rotation of the second body portion neither being perpendicular nor parallel to the longitudinal axis of the device. As to claim 17, Baynham is silent to each of the plurality of rates are different, such that the top surface of the second body portion forms a complex angle with respect to the bottom surface of the base.
Miller teaches a similar device (10, ¶51 embodiment with a lordosis at an oblique angle) comprising: a base element (18), the base element having a distal end (see illustration of Fig. 7) and a proximal end (see illustration of Fig. 7); a first body portion (30) slidably attached to the base element (¶s 50 and 60) and capable of moving in at least a first direction (B, Fig. 8, i.e. to the right as shown in Fig. 2) with respect to the base element (Fig. 8, ¶s 50 and 60), the first body portion including a first plurality of curvilinear surfaces (surfaces of 90, 92, 96, 98, Figs. 5 and 7), a second body portion (16) slidably attached to the base element (Figs. 3 and 6, ¶50) and capable of moving in at least a second direction (upward in Fig. 9) with respect to the base element (upward in Fig. 9, ¶s 51 and 60), the second body portion including a second plurality of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the curvilinear surfaces as disclosed by the combination of Baynham and Greenhalgh to be different sizes such that the heights differ as taught by Miller in order to create lordosis at an oblique angle (Miller ¶51) to restore lordosis by expanding one side more than another side (Miller ¶21) for the treatment of musculoskeletal disorders (Miller ¶19).


    PNG
    media_image6.png
    717
    1107
    media_image6.png
    Greyscale


As to claims 9 and 10, the combination of Baynham and Greenhalgh discloses the invention of claims 8 and 1 respectively. As to claim 9, the combination of Baynham and Greenhalgh discloses that a shape of each of a second pair of the first curvilinear surfaces of the first body portion are similar (Figs. 17, 18, 20, 21, and 23 show that they are similar in shape). 
As to claim 9, the combination of Baynham and Greenhalgh is silent to the shape of the second pair being different from the first pair. As to claim 10, the combination of Baynham and Greenhalgh is silent to the shape of each of the first plurality of curvilinear surfaces are different.
Miller teaches a similar device (10, ¶51 embodiment with a lordosis at an oblique angle) comprising: a base element (18); a first body portion (30) slidably attached to the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the curvilinear surfaces as disclosed by the combination of Baynham and Greenhalgh to be different as taught by Miller in order to create lordosis at an oblique angle (Miller ¶51) to restore lordosis by expanding one side more than another side (Miller ¶21) for the treatment of musculoskeletal disorders (Miller ¶19). It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the curvilinear surfaces of the combination of Baynham and Greenhalgh with different shapes, since Applicant has not disclosed that such solve any stated problem or is anything more than one of a finite number of solutions a person ordinary skill in the art would find obvious for the purpose of creating lordosis at an oblique angle (Miller ¶51) to restore lordosis by expanding one side more than another side (Miller ¶21) for the treatment of musculoskeletal disorders (Miller ¶19). 
claim 9, Baynham, Greenhalgh, and Miller discloses that a shape of each of a second pair of the first curvilinear surfaces of the first body portion are similar (Baynham Figs. 17, 18, 20, 21, and 23), the shape of the second pair being different from the first pair (Baynham Figs. 17, 18, 20, 21, and 23; Miller ¶51). As to claim 10, the combination of Baynham, Greenhalgh, and Miller discloses that the shape of each of the first plurality of curvilinear surfaces are different (Baynham Figs. 17, 18, 20, 21, and 23; Miller ¶51).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham and Greenhalgh in view of Eisermann et al. (US 2005/0131536, hereinafter “Eisermann”).
As to claims 11-14, the combination of Baynham and Greenhalgh discloses the invention of claim 1 in a kit (¶s 68, 70, and 73; where ¶68 discloses the device, ¶70 discloses an instrument/tool to facilitate actuation of actuation member 51, and ¶73 discloses using side opening 61 to disperse bone growth material injected after insertion) additionally comprising a delivery system (¶70 discloses an instrument/tool to facilitate actuation of actuation member 51 and ¶73 discloses using side opening 61 to disperse bone growth material injected after insertion). As to claim 12, Baynham discloses that the delivery system further includes an expansion tool (¶70 discloses an instrument/tool to facilitate actuation of actuation member 51) having an elongate shaft (¶70 disclose the instrument passing though openings 60 and 89, which are shown in Fig. 17), a distal end of the elongate shaft capable of removably attaching to the first body portion (Fig. 21), the expansion tool being capable of translating the elongate shaft claim 13, Baynham discloses that the delivery system further includes an insertion assembly (70 discloses an instrument/tool to facilitate actuation of actuation member 51) having an elongate member (¶70 disclose the instrument passing though openings 60 and 89, which are shown in Fig. 17), a distal end of the elongate member capable of translating (¶s 69 and 70). As to claim 14, Baynham discloses that the base element, the first body portion, and the second body portion are capable of defining a void (Miller Figs. 17-19, 21, and 22), the distal end of the elongate member capable of translating within the void (Figs. 17-19, 21, and 22, ¶s 69 and 70).
The combination of Baynham and Greenhalgh is silent to the delivery system including an attachment assembly having a lumen therethrough, the attachment assembly configured to removably attach to the base element and position the device. As to claim 12, Baynham is silent to the distal end of the elongate shaft configured to pass through the lumen of the attachment assembly. As to claim 13, Baynham is silent to the elongate member of the insertion assembly being slidably coupled to the lumen of the attachment tool, the distal end of the elongate member configured to translate through the lumen of the attachment tool.
Eisermann teaches a similar kit (Fig. 6, ¶s 42 and 49) comprising: a device (Fig. 1) comprising: a base element (32); a first body portion (24) slidably attached to the base (Fig. 1) and capable of moving in at least a first direction with respect to the base (from right to left as shown in Fig. 6), the first body portion including a first curvilinear surface (Fig. 1), a second body portion (30) attached to the base element (Fig. 1) and capable of moving in at least a second direction with respect to the base (upward as  As to claim 12, Eisermann teaches that the delivery system further includes an expansion tool (204) having an elongate shaft (204, Fig. 6, ¶42), a distal end of the elongate shaft capable of passing through the lumen of the attachment assembly (Fig. 6) and removably attach to the first body portion (¶42), the expansion tool being capable of translating the elongate shaft and the first body portion attached thereto (Fig. 6, ¶42). As to claim 13, Eisermann teaches that the delivery system further includes an insertion assembly (204) having an elongate member (204, Fig. 6, ¶42), the elongate member of the insertion assembly being slidably coupled to the lumen of the attachment tool (Fig. 6, ¶42), a distal end of the elongate member capable of translating through the lumen of the attachment tool (Fig. 6, ¶42). As to claim 14, Eisermann teaches that the base element, the first body portion, and the second body portion are capable of defining a void (Fig. 1), the distal end of the elongate member capable of translating within the void (Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the instrument/tool as disclosed by the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775